Exhibit 10.3
 
Executive Employment Agreement
 

1.   Employment.  Employer agrees to employ Executive and Executive accepts such
employment for the period beginning as of October 1st 2007 and ending upon his
separation pursuant to Section 1(c) hereof (the “Employment Period”).
 
(a)            Position and Duties.
 
(i)            During the Employment Period, Executive shall serve as the Senior
Vice President, International of Employer and shall have the normal duties,
responsibilities and authority implied by such position, subject to the power of
the Chief Executive Officer of Employer and the Board to expand or limit such
duties, responsibilities and authority and to override such actions.
 
(ii)            Executive shall report to the Chief Executive Officer of
Employer, and Executive shall devote his best efforts and his full business time
and attention to the business and affairs of the Company, Employer and their
Subsidiaries.
 
(b)            Salary, Bonus and Benefits.  During the Employment Period,
Employer will pay Executive a base salary of $213,000 per annum (the “Annual
Base Salary”). In addition, the Executive shall be eligible for and participate
in the Annual Incentive Compensation Plan (the “Annual Bonus”) under which the
Executive shall be eligible for an annual Target Bonus payment of 45% of Annual
Base Salary. Executive is eligible for the Long Term Incentive Plan of the
company. During the Employment Period, Executive will be entitled to such other
benefits approved by the Board and made available to the senior management of
the Company, Employer and their Subsidiaries, which shall include vacation time
(four weeks per year) and medical, dental, life and disability insurance.  The
Board, on a basis consistent with past practice, shall review the Annual Base
Salary of Executive and may increase the Annual Base Salary by such amount as
the Board, in its sole discretion, shall deem appropriate.  The term “Annual
Base Salary” as used in this Agreement shall refer to the Annual Base Salary as
it may be so increased.
 
(c)            Separation.  The Employment Period will continue until (i)
Executive’s death, disability or resignation from employment with the Company,
Employer and their respective Subsidiaries or (ii) the Company, Employer and
their respective Subsidiaries decide to terminate Executive’s employment with or
without Cause.  If (A) Executive’s employment is terminated without Cause
pursuant to clause (ii) above or (B) Executive resigns from employment with the
Company, Employer or any of their respective Subsidiaries for Good Reason, then
during the period commencing on the date of termination of the Employment Period
and ending on the first anniversary of the date of termination (the “Severance
Period”), Employer shall pay to Executive, in equal installments on the
Employer’s regular salary payment dates, an aggregate amount equal to (I) his
Annual Base Salary, plus (II) an amount equal to the Annual Bonus, if any, paid
 

--------------------------------------------------------------------------------


Annual Bonus, if any, paid or payable to Executive by Employer for the last
fiscal year ended prior to the date of termination. In addition, if Executive is
entitled on the date of termination to coverage under the medical and
prescription portions of the Welfare Plans, such coverage shall continue for
Executive and Executive’s covered dependents for a period ending on the first
anniversary of the date of termination at the active employee cost payable by
Executive with respect to those costs paid by Executive prior to the date of
termination; provided, that this coverage will count towards the depletion of
any continued health care coverage rights that Executive and Executive’s
dependents may have pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”); provided further, that Executive’s or
Executive’s covered dependents’ rights to continued health care coverage
pursuant to this Section 1(c) shall terminate at the time Executive or
Executive’s covered dependents become covered, as described in COBRA, under
another group health plan, and shall also terminate as of the date Employer
ceases to provide coverage to its senior executives generally under any such
Welfare Plan.  Notwithstanding the foregoing, (I) Executive shall not be
entitled to receive any payments or benefits pursuant to this Section 1(c)
unless Executive has executed and delivered to Employer a general release in
form and substance satisfactory to Employer and (II) Executive shall be entitled
to receive such payments and benefits only so long as Executive has not breached
the provisions of Section 2 or Section 3 hereof.  The release described in the
foregoing sentence shall not require Executive to release any claims for any
vested employee benefits, workers compensation benefits covered by insurance or
self-insurance, claims to indemnification to which Executive may be entitled
under Employer’s or its Subsidiaries’ certificate(s) of incorporation, by-laws
or under any of Employer’s or its Subsidiaries’ directors or officers insurance
policy(ies) or applicable law, or equity claims to contribution from Employer or
its Subsidiaries or any other Person to which Executive is entitled as a matter
of law in respect of any claim made against Executive for an alleged act or
omission in Executive’s official capacity and within the scope of Executive’s
duties as an officer, director or employee of Employer or its Subsidiaries. Not
later than eighteen (18) months following the termination of Executive’s
employment, Employer and its Subsidiaries for which the Executive has acted in
the capacity of a senior manager, shall sign and deliver to Executive a release
of claims that Employer  and its Subsidiaries have against Executive; provided
that, such release shall not release any claims that Employer and/or its
Subsidiaries commenced prior to the date of the release(s), any claims relating
to matters actively concealed by Executive, any claims to contribution from
Executive to which Employer or its Subsidiaries are entitled as a matter of law
or any claims arising out of mistaken indemnification by Employer and/or any of
its Subsidiaries.  Except as otherwise provided in this Section 1(c) or in the
Employer’s employee benefit plans or as otherwise required by applicable law,
Executive shall not be entitled to any other salary, compensation or benefits
after termination of Executive’s employment with Employer.
 

--------------------------------------------------------------------------------


2.    Confidential Information.
 
(a)            Obligation to Maintain Confidentiality.  Executive acknowledges
that the information, observations and data (including trade secrets) obtained
by him during the course of his performance under this Agreement concerning the
business or affairs of Employer, its Subsidiaries and Affiliates (“Confidential
Information”) are the property of Employer, its Subsidiaries and Affiliates, as
applicable, including information concerning acquisition opportunities in or
reasonably related to Employer’s, its Subsidiaries’ and/or Affiliates’ business
or industry of which Executive becomes aware during the Employment Period.
Therefore, Executive agrees that he will not disclose to any unauthorized Person
or use for his own account (for his commercial advantage or otherwise) any
Confidential Information without the Board’s written consent, unless and to the
extent that the Confidential Information, (i) becomes generally known to and
available for use by the public other than as a result of Executive’s acts or
omissions to act, (ii) was known to Executive prior to Executive’s employment
with Employer or any of its Subsidiaries or Affiliates or (iii) is required to
be disclosed pursuant to any applicable law, court order or other governmental
decree.  Executive shall deliver to Employer at a Separation, or at any other
time Employer may request, all memoranda, notes, plans, records, reports,
computer tapes, printouts and software and other documents and data (and copies
thereof) relating to the Confidential Information, Work Product (as defined
below) or the business of the Employer, its Subsidiaries and Affiliates
(including, without limitation, all acquisition prospects, lists and contact
information) which he may then possess or have under his control.
 
(b)            Ownership of Property.  Executive acknowledges that all
discoveries, concepts, ideas, inventions, innovations, improvements,
developments, methods, processes, programs, designs, analyses, drawings,
reports, patent applications, copyrightable work and mask work (whether or not
including any Confidential Information) and all registrations or applications
related thereto, all other proprietary information and all similar or related
information (whether or not patentable) that relate to Employer’s, its
Subsidiaries’ and/or Affiliates’ actual or anticipated business, research and
development, or existing or future products or services and that are conceived,
developed, contributed to, made, or reduced to practice by Executive (either
solely or jointly with others) while employed by the Employer, its Subsidiaries
and/or Affiliates (including any of the foregoing that constitutes any
proprietary information or records) (“Work Product”) belong to the Employer or
such Subsidiary or Affiliate and Executive hereby assigns, and agrees to assign,
all of the above Work Product to Employer or to such Subsidiary or
Affiliate.  Any copyrightable work prepared in whole or in part by Executive in
the course of his work for any of the foregoing entities shall be deemed a “work
made for hire” under the copyright laws, and Employer or such Subsidiary or
Affiliate shall own all rights therein.  To the extent that any such
copyrightable work is not a “work made for hire,” Executive hereby assigns and
agrees to assign to Employer or such Subsidiary or Affiliate all right, title,
and interest, including without limitation, copyright in and to such
copyrightable work.  Executive shall
 

--------------------------------------------------------------------------------


promptly disclose such Work Product and copyrightable work to the Board and
perform all actions reasonably requested by the Board (whether during or after
the Employment Period) to establish and confirm the Employer’s or such
Subsidiary’s or Affiliate’s ownership (including, without limitation,
assignments, consents, powers of attorney, and other instruments).
 
(c)            Third Party Information. Executive understands that Employer, its
Subsidiaries and Affiliates will receive from third parties confidential or
proprietary information (“Third Party Information”), subject to a duty on
Employer’s, its Subsidiaries’ and Affiliates’ part to maintain the
confidentiality of such information and to use it only for certain limited
purposes.  During the Employment Period and thereafter, and without in any way
limiting the provisions of Section 2(a) above, Executive will hold Third Party
Information in the strictest confidence and will not disclose to anyone (other
than personnel and consultants of Employer, its Subsidiaries and Affiliates who
need to know such information in connection with their work for Employer or any
of its Subsidiaries and Affiliates) or use, except in connection with his work
for Employer or any of its Subsidiaries and Affiliates, Third Party Information
unless expressly authorized by a member of the Board (other than himself if
Executive is on the Board) in writing.
 
(d)            Use of Information of Prior Employers.  During the Employment
Period and thereafter, Executive will not improperly use or disclose any
confidential information or trade secrets, if any, of any former employers or
any other Person to whom Executive has an obligation of confidentiality, and
will not bring onto the premises of Employer or any of its Subsidiaries or
Affiliates any unpublished documents or any property belonging to any former
employer or any other Person to whom Executive has an obligation of
confidentiality unless consented to in writing by the former employer or
Person.  Executive will use in the performance of his duties only information
which is (i) generally known and used by persons with training and experience
comparable to Executive’s and which is (x) common knowledge in the industry or
(y) otherwise legally in the public domain, (ii) otherwise provided or developed
by Employer or any of its Subsidiaries or Affiliates or (iii) in the case of
materials, property or information belonging to any former employer or other
Person to whom Executive has an obligation of confidentiality, approved for such
use in writing by such former employer or Person.
 
3.            Non-competition and No Solicitation.  Executive acknowledges that
(i) the course of his employment with Employer he will become familiar with
Employer's, its Subsidiaries’ and Affiliates’ trade secrets and with other
confidential information concerning the Employer, its Subsidiaries and
Affiliates; and (ii) his services will be of special, unique and extraordinary
value to Employer and such Subsidiaries.  Therefore, Executive agrees that:
 
(a)            Non-competition.  During the Employment Period and also during
the period commencing on the date of termination of the Employment Period and
 

--------------------------------------------------------------------------------


ending on the first anniversary of the date of termination, he shall not without
the express written consent of Employer, anywhere in the world, directly or
indirectly, own, manage, control, participate in, consult with, render services
for, or in any manner engage in any business (i) which competes with (a) OTC
wart treatment products (including, without limitation, cryogen-based products),
(b) devices for treatment or management of bruxism, (c) OTC sore throat
treatment products (including, without limitation, liquids, lozenges and
strips), (d) inter-proximal devices, (e) copper scrubbers, (f) powdered and
liquid cleansers, (g) pediatric OTC medicinal products, or (h) any other
business acquired by Employer and its Subsidiaries after the date hereof which
represents 5% or more of the consolidated revenues or EBITDA of Employer and its
Subsidiaries for the trailing 12 months ending on the last day of the last
completed calendar month immediately preceding the date of termination of the
Employment Period, or (ii) in which Employer and/or its Subsidiaries have
conducted discussions or have requested and received information relating to the
acquisition of such business by such Person (x) within one year prior to the
Separation and (y) during the Severance Period, if any.  Nothing herein shall
prohibit Executive from being a passive owner of not more than 2% of the
outstanding stock of any class of a corporation that is publicly traded, so long
as Executive has no active participation in the business of such corporation
 
(b)            No solicitation.  During the Employment Period and also during
the period commencing on the date of termination of the Employment Period and
ending on the first anniversary of the date of termination, Executive shall not
directly or indirectly through another entity (i) induce or attempt to induce
any employee of Employer or its Subsidiaries to leave the employ of Employer or
its Subsidiaries, or in any way interfere with the relationship between Employer
or its Subsidiaries and any employee thereof, (ii) hire any person who was an
employee of Employer or its Subsidiaries within 180 days after such person
ceased to be an employee of Employer or its Subsidiaries (provided, however,
that such restriction shall not apply for a particular employee if Employer or
its Subsidiaries have provided written consent to such hire, which consent, in
the case of any person who was not a key employee of Employer or its
Subsidiaries  shall not be unreasonably withheld), (iii) induce or attempt to
induce any customer, supplier, licensee or other business relation of Employer
or its Subsidiaries to cease doing business with Employer or its Subsidiaries or
in any way interfere with the relationship between any such customer, supplier,
licensee or business relation and Employer or its Subsidiaries or (iv) directly
or indirectly acquire or attempt to acquire an interest in any business relating
to the business of Employer or its Subsidiaries and with which Employer or its
Subsidiaries have conducted discussions or have requested and received
information relating to the acquisition of such business by Employer or its
Subsidiaries in the two year period immediately preceding a Separation.
 
(c)            Enforcement.  If, at the time of enforcement of Section 2 or this
Section 3, a court holds that the restrictions stated herein are unreasonable
under circumstances then existing, the parties hereto agree that the maximum
duration,
 

--------------------------------------------------------------------------------


scope or geographical area reasonable under such circumstances shall be
substituted for the stated period, scope or area and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum
duration, scope and area permitted by law.  Because Executive’s services are
unique and because Executive has access to Confidential Information, the parties
hereto agree that money damages would be an inadequate remedy for any breach of
this Agreement.  Therefore, in the event of a breach or threatened breach of
this Agreement, Employer, its Subsidiaries or their successors or assigns may,
in addition to other rights and remedies existing in their favor, apply to any
court of competent jurisdiction for specific performance and/or injunctive or
other relief in order to enforce, or prevent any violations of, the provisions
hereof (without posting a bond or other security).
 
(d)            Additional Acknowledgments.  Executive acknowledges that the
provisions of this Section 3 are in consideration of:  (i) employment with the
Employer, (ii) the prospective issuance of securities by Employer pursuant to
the Long-Term Equity Incentive Plan and (iii) additional good and valuable
consideration as set forth in this Agreement.  In addition, Executive agrees and
acknowledges that the restrictions contained in Section 2 and this Section 3 do
not preclude Executive from earning a livelihood, nor do they unreasonably
impose limitations on Executive’s ability to earn a living.  In addition,
Executive acknowledges (i) that the business of Employer and its Subsidiaries
will be conducted throughout the world, (ii) notwithstanding the state of
incorporation or principal office of Employer or any of its Subsidiaries, or any
of their respective executives or employees (including the Executive), it is
expected that Employer and its Subsidiaries will have business activities and
have valuable business relationships within its industry throughout the world
and (iii) as part of his responsibilities, Executive will be traveling
throughout the world in furtherance of Employer’s and/or its Subsidiaries’
business and their relationships.  Executive agrees and acknowledges that the
potential harm to Employer and its Subsidiaries of the non-enforcement of
Section 2 and this Section 3 outweighs any potential harm to Executive of their
enforcement by injunction or otherwise.  Executive acknowledges that he has
carefully read this Agreement and has given careful consideration to the
restraints imposed upon Executive by this Agreement, and is in full accord as to
their necessity for the reasonable and proper protection of confidential and
proprietary information of Employer and its Subsidiaries now existing or to be
developed in the future.  Executive expressly acknowledges and agrees that each
and every restraint imposed by this Agreement is reasonable with respect to
subject matter, time period and geographical area.
 
4.             Miscellaneous.


(a)            Survival.  The provisions of Sections 1(c), 2, 3 and 4 shall
survive the termination of this Agreement.


(b)            Entire Agreement.  This Agreement sets forth the entire
understanding of the parties and merges and supersedes any prior or
 

--------------------------------------------------------------------------------


contemporaneous agreements, whether written or oral, between the parties
pertaining to the subject matter hereof.


(c)            Modification.  This Agreement may not be modified or terminated
orally, and no modification or waiver of any of the provisions hereof shall be
binding unless in writing and signed by the party against whom the same is
sought to be enforced.


(d)            Waiver.  Failure of a party to enforce one or more of the
provisions of this Agreement or to require at any time performance of any of the
obligations hereof shall not be construed to be a waiver of such provisions by
such party nor to in any way affect the validity of this Agreement or such
party's right thereafter to enforce any provision of this Agreement, nor to
preclude such party from taking any other action at any time which it would
legally be entitled to take.


(e)            Successors and Assigns.  Neither party shall have the right to
assign this Agreement, or any rights or obligations hereunder, without the
consent of the other party; provided, however, that upon the sale of all or
substantially all of the assets, business and goodwill of Employer to another
company, or upon the merger or consolidation of Employer with another company,
this Agreement shall inure to the benefit of, and be binding upon, both
Executive and the company purchasing such assets, business and goodwill, or
surviving such merger or consolidation, as the case may be, in the same manner
and to the same extent as though such other company were Employer; and provided,
further, that Employer shall have the right to assign this Agreement to any
Affiliate or Subsidiary of Employer.  Subject to the foregoing, this Agreement
shall inure to the benefit of, and be binding upon, the parties hereto and their
legal representatives, heirs, successors and permitted assigns.


(f)            Communications.  All notices or other communications required or
permitted hereunder will be in writing and will be deemed given or delivered
when delivered personally, by registered or certified mail or by overnight
courier (fare prepaid) addressed as follows:
 


(i) To Employer:    Prestige Brands Holdings, Inc.     90 North Broadway    
Irvington, New York  10533     Attention: Chief Executive Officer

 
                                         

(ii) With a copy to:   Prestige Brands Holdings, Inc.     90 North Broadway    
Irvington, New York  10533     Attention: Legal Department

 
 


(iii)  To the Employee:   John Parkinson     525 E. 72nd Street, Apt. 4E     New
York, New York  10021

 

--------------------------------------------------------------------------------


or to such address as a party hereto may indicate by a notice delivered to the
other party.  Notice will be deemed received the same day when delivered
personally, five (5) days after mailing when sent by registered or certified
mail, and the next business day when delivered by overnight courier.  Any party
hereto may change its address to which all communications and notices may be
sent by addressing notices of such change in the manner provided.
 
(g)            Severability.  If any provision of this Agreement is held to be
invalid or unenforceable by a court of competent jurisdiction, such invalidity
or unenforceability shall not affect the validity and enforceability of the
other provisions of this Agreement and the provision held to be invalid or
unenforceable shall be enforced as nearly as possible according to its original
terms and intent to eliminate such invalidity or unenforceability.


(h)            Governing Law.  This Agreement will be governed by, construed and
enforced in accordance with the laws of the State of New York, without giving
effect to its conflicts of law provisions.


(i)            Jurisdiction; Venue.  THIS AGREEMENT SHALL BE SUBJECT TO THE
EXCLUSIVE JURISDICTION OF THE STATE OR FEDERAL COURTS SITTING IN WESTCHESTER
COUNTY, NEW YORK.  THE PARTIES TO THIS AGREEMENT IRREVOCABLY AND EXPRESSLY AGREE
TO SUBMIT TO THE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK OR COURTS OF THE STATE OF NEW YORK IN WESTCHESTER
COUNTY, NEW YORK FOR THE PURPOSE OF RESOLVING ANY DISPUTES AMONG THE PARTIES
RELATING TO THIS AGREEMENT.  THE PARTIES IRREVOCABLY WAIVE, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH THEY MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT, OR ANY JUDGMENT ENTERED BY ANY COURT IN RESPECT HEREOF,
BROUGHT IN WESTCHESTER COUNTY, NEW YORK, AND FURTHER IRREVOCABLY WAIVE ANY CLAIM
THAT ANY SUIT, ACTION OR PROCEEDING BROUGHT IN WESTCHESTER COUNTY, NEW YORK HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM.  THE PARTIES HERETO AGREE TO SERVICE OF
PROCESS BY CERTIFIED OR REGISTERED UNITED STATES MAIL, POSTAGE PREPAID,
ADDRESSED TO THE PARTY IN QUESTION.
 
(j)            Waiver of Jury Trial.  EACH PARTY TO THIS AGREEMENT WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT.
 

--------------------------------------------------------------------------------


(k)            No Third-Party Beneficiaries.  Each of the provisions of this
Agreement is for the sole and exclusive benefit of the parties hereto and shall
not be deemed for the benefit of any other person or entity.


(l)            Code Section 409A.  The parties to this Agreement intend that the
Agreement complies with Section 409A of the Internal Revenue Code, where
applicable, and this Agreement shall be interpreted in a manner consistent with
that intention.  To the extent not otherwise provided by this Agreement, and
solely to the extent required by Section 409A of the Code, no payment or other
distribution required to be made to the Executive hereunder (including any
payment of cash, any transfer of property and any provision of taxable benefits)
as a result of his termination of employment with Employer shall be made earlier
than the date that is six (6) months and one day following the date on which the
Executive separates from service with Employer any and its affiliates (within
the meaning of Section 409A of the Code).


(m)            Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.
 
[Remainder of page intentionally left blank]

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.
 

    PRESTIGE BRANDS HOLDINGS, INC.                     By: /s/ Mark Pettie    
Name: Mark Pettie   Title: Chairman and Chief Executive     Officer            
  /s/ John Parkinson     John Parkinson  

 
 


 

--------------------------------------------------------------------------------


DEFINITIONS


 
“Affiliate” means, with respect to any Person, any other Person who directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person.  The term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise, and the terms
“controlled” and “controlling” have meanings correlative thereto.
 
“Cause” is defined as (i) your  willful and continued failure to substantially
perform your duties with Employer (other than any such failure resulting from
your incapacity due to physical or mental illness) that has not been cured
within  10 days after a written demand for substantial performance is delivered
to you by the Board, which demand specifically identifies the manner in which
the Board believes that you have not substantially performed your duties, (ii)
the willful engaging by you in conduct which is demonstrably and materially
injurious to Employer or its Affiliates, monetarily or otherwise, (iii) your
conviction (or plea of nolo contendere) for any felony or any other crime
involving dishonesty, fraud or moral turpitude, (iv) your breach of fiduciary
duty to Employer or its Affiliates, (v) any violation of Employer's policies
relating to compliance with applicable laws which have a material adverse effect
on Employer or its Affiliates or (vi) your breach of any restrictive
covenant.  For purposes of clauses (i) and (ii) of this definition, no act, or
failure to act, on your part shall be deemed "willful" unless done, or omitted
to be done, by you not in good faith and without reasonable belief that your
act, or failure to act, was in the best interest of  Employer.


“Good Reason” is defined as, without your consent, (i) the assignment to you of
any duties inconsistent with your status as the Senior Vice President,
International or a substantial adverse alteration in the nature or status of the
your responsibilities, unless Employer has cured such events within 10 business
days after the receipt of written notice thereof from you, (ii) a reduction in
your annual base salary or target annual bonus percentage, except for
across-the-board salary reductions similarly affecting all senior executives of
Employer, or (iii) the relocation of Employer's headquarters by more than 30
miles.
 
“Person” means any person or entity, whether an individual, trustee,
corporation, limited liability company, partnership, trust, unincorporated
organization, business association, firm, joint venture, governmental authority
or similar entity.
 
“Subsidiary” of any specified Person shall mean any corporation fifty percent
(50%) or more of the outstanding capital stock of which, or any partnership,
joint venture, limited liability company or other entity fifty percent (50%) or
more of the ownership interests of which, is directly or indirectly owned or
controlled by such
 

--------------------------------------------------------------------------------


specified Person, or any such corporation, partnership, joint venture, limited
liability company, or other entity which may otherwise be controlled, directly
or indirectly, by such Person.
 